Case: 4:18-cr-00139-RWS-NAB Doc. #: 129 Filed: 03/20/19 Page: 1 of 5 PageID #: 1725



                              IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF MISSOURI
                                        EASTERN DIVISION

      UNITED STATES OF AMERICA,

                                      Plaintiff,

            v.                                             No.    4:18-CR-00139-RWS-NAB

      WILLIAM DOUGLAS HANING,

                                      Defendant.

        GOVERNMENT’S OBJECTION ON SEPARATION OF POWERS GROUNDS
      TO DISCOVERY PROCEEDINGS DIRECTED AT RECUSAL PROCEDURES AND
        PROTOCOLS AND CONFERRING UPON THE DEFENDANT ANY RIGHTS
            INCLUDING THE RIGHT TO CONFRONTAND CROSS-EXAMINE
                              (OBJECTION #4)

          The United States of America, by and through William P. Barr, Attorney General for the

  United States, Timothy A. Garrison, United States Attorney for the Western District of Missouri,

  and Charles S. Birmingham, Special Attorney to the United States Attorney General, respectfully

  submits the following objection 1 and submits the following in support of said objection.

          The defendant has a constitutional right to confront and then cross-examine witnesses

  brought against him at trial. The right to cross-examination, protected by the Sixth Amendment’s

  Confrontation Clause, is essentially a “functional” right designed to promote reliability in the

  truth-finding function of a criminal trial. Kentucky v. Stincer, 482 U.S. 730, 737 (1987). In

  Pennsylvania v. Ritchie, the Supreme Court cautioned against transforming the Confrontation

  Clause “into a constitutionally compelled rule of pretrial discovery.” Pennsylvania v. Ritchie,

  480 U.S. 39, 52 (1987). “Nothing in the case law supports such a view. The opinions of this

  Court show that the right to confrontation is a trial right. The ability to question adverse


  1
    The government, in support of this objection incorporates by reference “Objection #1”, “Objection #2”, and
  “Objection #3”, filed this date by the Government, as if fully set forth herein.
Case: 4:18-cr-00139-RWS-NAB Doc. #: 129 Filed: 03/20/19 Page: 2 of 5 PageID #: 1726



  witnesses, however, does not include the power to require the pretrial disclosure of any and all

  information that might be useful in contradicting unfavorable testimony.” Ritchie, 480 U.S. at

  52- 53.

            The Government now underscores the fact that the undersigned counsel is not “adverse” to

  the defendant because he is a prosecutor on the case and may ultimately call witnesses against the

  defendant at trial. Moreover, the parties in this case are not presently in any way, shape or form

  engaged in a proceeding that has any bearing on whether the defendant committed the crimes set

  forth in the Superseding Indictment. The Government has not called anyone against the defendant

  in these proceedings (including undersigned counsel) nor has it taken any action that has triggered

  a right to “cross-examination.” (Government’s Attachment 1).

            The defendant does not have the right to cross-examine the lead attorney in the criminal

  prosecution simply because the defendant has filed a motion to disqualify and now wants to

  discover who the undersigned has talked to, discover what role the receptionist at the Eastern

  District of Missouri United States Attorney’s Office has played in the investigation, discover

  where the paper files are kept or discover how shared printers are used. There is no constitutional

  support for the conclusion that the undersigned is a witness because he is a witness and therefore

  the defendant has a right to cross-examination. 2

            The defendant, of course, recognizes that he has no constitutional right to this type of

  evidentiary hearing. 3        So, the defendant has presented the voluntary recusal itself (and the


  2
    Sixth Amendment compulsory process rights and the broader protections of the Due Process Clause are similarly
  inapplicable. The Compulsory Process Clause, like the Confrontation Clause, applies to trials and the government
  assisting in compelling the attendance of favorable witnesses to the defendant at trials. Ritchie, at 56. There is no
  general constitutional right to discovery in a criminal case, and Brady did not create one. Defense counsel has no
  constitutional right to conduct his own search of the State’s files to argue relevance. Id. at 59 (citing Weatherford v.
  Bursey, 429 U.S. 545, 559 (1977)).
  3
    The government certainly would have no objection to an evidentiary hearing if there was a credible and specific
  accusation of misconduct by the government that prejudiced the defendant. See, for example, United States v. Ervin,
  2012 WL 1852992, (M.D. Alabama, 2012) where the Court conducted an evidentiary hearing (and heard testimony

                                                             2
Case: 4:18-cr-00139-RWS-NAB Doc. #: 129 Filed: 03/20/19 Page: 3 of 5 PageID #: 1727



  manuals, policies and procedures that apply), as conferring upon him a general right (which they

  do not) to inquire into the recusal without alleging any specific misconduct or prejudice. Yet, the

  one part of the Executive Branch’s recusal decision 4 that the defendant, and the Court, continue

  to ignore is the one part of the recusal that speaks directly to the relief the defendant seeks and

  squarely exposes the defendant’s motion as meritless:

                    The ADAG has authorized the following Assistant United States
                    Attorneys and personnel from the Eastern District of Missouri to
                    continue working on this matter under the direction of the Western
                    District of Missouri:

                    AUSA Charles Birmingham
                    AUSA Gil Sison
                    Forfeiture AUSA Kyle Bateman
                    IT Specialist-Litigation Beau Toth
                    Legal Assistant Patricia Rockers
                    Legal Assistant Julie Hurst

  (Government’s Attachment 3)

           To the extent that the Court feels it must consider the defendant’s motion to disqualify

  Assistant United States Attorneys from the Eastern District of Missouri based upon the recusal

  procedures and protocols put in place, then the Government respectfully submits that the Court



  from counsel for the parties) on the defendants motion for new trial based upon specifically alleged juror misconduct
  during voir dire. There are no allegations of misconduct or ethical violations before the Court as to any attorney for
  the Government including undersigned counsel. “The Court: I am not accusing you of anything… I don't believe
  they are accusing you of anything. (Government’s Attachment 2).
  4
     The Executive Branch, of course, reserved the exclusive right to authorize additional AUSAs and personnel from
  the Eastern District of Missouri to work on this matter. The Executive Branch in fact exercised its exclusive right
  and discretion in this regard when it issued its amended recusal notice of July 31, 2018 and also reaffirmed (post-
  indictment of the defendant) that the same AUSAs were authorized to continue working on this matter. The
  Amended notice stated “The following Assistant United States Attorneys and personnel from the Eastern District of
  Missouri have been authorized to continue working on this matter under the direction of the Western District of
  Missouri: AUSA Charles Birmingham, AUSA Gil Sison, Forfeiture AUSA Kyle Bateman, IT-Specialist Litigation
  Beau Toth, Legal Assistant Patricia Rockers and Legal Assistant Julie Hurst. This amendment now includes Mr.
  Milton McDaniel in that group. The continued involvement of any of these Eastern District of Missouri personnel
  is at the discretion of the United States Attorney for the Western District of Missouri. In the event that the Western
  District of Missouri wants to use additional AUSAs from the Eastern District of Missouri to assist it in this
  matter(s), it must submit a request to General Counsel’s Office, EOUSA, that includes (1) a detailed justification of
  the need for the use of an AUSA, and (2) a detailed statement of the role the AUSA would play. ADAG
  Weinsheimer retains the authority to approve/disapprove any such request.” (Government’s Attachment 4).

                                                            3
Case: 4:18-cr-00139-RWS-NAB Doc. #: 129 Filed: 03/20/19 Page: 4 of 5 PageID #: 1728



  must recognize that the defendant is the only individual seeking to disturb what was, in fact,

  authorized by the Executive Branch. The Government further respectfully submits that the Court

  has the record it needs to dispose of the defendant’s motion. The conclusion that the Court needs

  more, or that the defendant has a right to discover more through cross-examination or otherwise,

  can only be reached by disregarding the principle of separation of powers.

         Because the evidence and the record before the Court have already established that

  appointed and authorized attorneys for the government are, in fact, conducting this investigation

  and criminal prosecution under the supervision of the Office of the United States Attorney for the

  Western District of Missouri, and because the relief sought by the defendant is improper as a matter

  of law, the Judicial Branch cannot, without violating the principle of separation of powers, now

  confer upon the defendant rights he does not have in order to justify conducting a discovery

  hearing.   Accordingly, the government objects to conferring upon the defendant a right to

  cross-examine appointed counsel or any other right that extends the ongoing proceeding in

  violation of the Separation of Powers.

  Dated: March 20, 2019                                Respectfully submitted,

                                                       WILLIAM P. BARR
                                                       United States Attorney General

                                                       TIMOTHY A. GARRISON
                                                       United States Attorney
                                                       Western District of Missouri

                                                       PHILLIP EUGENE PORTER
                                                       Special Attorney to the
                                                       United States Attorney General

                                                       /s/ Charles S. Birmingham
                                                       CHARLES S. BIRMINGHAM
                                                       Special Attorney to the
                                                       United States Attorney General



                                                   4
Case: 4:18-cr-00139-RWS-NAB Doc. #: 129 Filed: 03/20/19 Page: 5 of 5 PageID #: 1729



                                  CERTIFICATE OF SERVICE

  I hereby certify that on March 20, 2019, the foregoing was filed electronically with the Clerk of
  Court to be served by operation of the Court’s electronic filing system upon all counsel of
  record.

                                                       /s/ Phillip Eugene Porter
                                                       PHILLIP EUGENE PORTER
                                                       Special Attorney to the
                                                       United States Attorney General




                                                  5
